DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Regarding the claim language of claim 11, under broadest reasonable interpretation the phrase “a friction lining” could read to any friction lining in a torque limiter, not only a singular friction lining. Since the first and second friction surfaces are used to determine the first and second friction radii, the statement of “ a first friction surface on a one of the drive side or the output side” and “a second friction surface on the other of the drive side or the output side” can be interpreted that the two friction surfaces can be on separate friction linings as long as one surface is on the drive side and the other surface is on the output side. The broadness of the claim 11 leads to the interpretation that corresponds to the applicant’s figures 4 and 5 where the first friction surface (11) and first friction radius (14) is shown on friction lining 8 and the second friction surface (12) and second friction radius (16) is shown on friction lining 7. 
Therefore, the same interpretation can be made with prior art Hartig (U.S. Patent No. 4,640,402) where the first friction surface and first friction radius are disposed on friction lining 153 and the second friction surface and second friction radius are disposed on friction lining 155. The narrowing of claim 11 to specify the first and second friction surfaces are on the same friction lining would be required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartig (U.S. Patent No. 4,640,402).
Regarding claim 11, Hartig discloses a torque limiter for a drivetrain (Abstract), comprising:
an axis of rotation extending along an axial direction (5f);
a friction lining (155) under a pre-stress (161) acting in the axial direction (Fig. 12);
a drive side (21f);
an output side (9f, 11f) connected to the drive side (21f) by the friction lining (153, 155) in a torque-transmitting manner until a limiting torque is reached (Fig. 12);
a first friction surface (surface of drive side) on a one of the drive side or the output side (Column 1 line 60-Column 2 line 5);
a first contact surface (contact between the friction lining and friction surface) between the friction lining (153) and the first friction surface, the first contact surface comprising a first mean friction radius (radius from 5f to the midpoint of the contact between 153 and 21f);
a second friction surface (surface of 157 connected to 155) on the other of the drive side or the output side (Fig. 12); and
a second contact surface (surface between lining 155 and 157, 159) between the friction lining (155) and the second friction surface (surface of 157, 159), the second contact surface comprising a second mean friction radius (radius from 5f to the midpoint of the connection between 155 and 157, 159), different than the first mean friction radius, wherein:
when the limiting torque is exceeded: the friction lining is positioned slidingly on the first friction surface (Column 1 line 60-Column 2 line 5); and 
the friction lining is frictionally connected to the second friction surface (Column 1 line 60-Column 2 line 5).

    PNG
    media_image1.png
    480
    499
    media_image1.png
    Greyscale

Regarding claim 12, Hartig discloses the first mean friction radius is smaller than the second mean friction radius (see Figure above).
Regarding claim 14, Hartig discloses a cutout (space below 155):
disposed on the friction lining or the first friction surface, reducing the first contact surface and reducing the first mean friction radius; or
disposed on the friction lining or the second friction surface (space below 155), reducing the second contact surface and increasing the second mean friction radius (the cutout increases the second mean friction radius to be larger than the first mean friction radius).
Regarding claim 15, Hartig discloses the cutout (space below 155) is disposed on the friction lining or the second friction surface, reducing the second contact surface (the contact surface is reduced to the portion of 155 that is in contact with 159).
Regarding claim 16, Hartig discloses the cutout (space below 155) is located radially inward of the first mean friction radius (see figure above, the cutout extends towards 5f and below the first mean friction radius).
Regarding claim 17, Hartig discloses the cutout (space below 155) is continuous in a circumferential direction (Fig. 12).
Regarding claim 18, Hartig discloses the second contact surface (surface between lining 155 and 157, 159) extends in a circumferential direction at a constant first radius (Fig. 12), the second contact surface comprising an edge (bottom part of the connection between 155 and 157, 159 that is located directly above the cutout/space) bordering on the cutout (space below 155).
Regarding claim 19, Hartig discloses an elevation (159), wherein the elevation is disposed on the first contact surface and extends in the axial direction towards the friction lining to reduce the first mean friction radius; or 
the elevation (159) is disposed on the second contact surface (surface between lining 155 and 157, 159) and extends in the axial direction towards the friction lining (155, Fig. 12) to increase the second mean friction radius (see figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hartig (U.S. Patent No. 4,640,402).
Regarding claim 13, Hartig teaches the first mean friction radius is smaller than the second mean friction radius (see prior rejection for claim 12). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the first mean friction radius to be at least 1% smaller than the second mean friction radius, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also see MPEP 2144.04 VI.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hartig (U.S. Patent No. 4,640,402) in view of Miyagawa (U.S. Patent Application Publication 2014/0094321).
Regarding claim 20, Hartig teaches a torque limiter (7f);
a first drive unit for providing a first drive torque (Column 4 lines 47-55), but does not explicitly teach a second drive unit for providing a second drive torque, connected to the first drive unit in a torque-transmitting manner by the torque limiter.
Miyagawa teaches a second drive unit (MG1) for providing a second drive torque (Paragraph 0036), connected to the first drive unit (24, Fig. 1) in a torque-transmitting manner by the torque limiter (38, Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the torque limiter and drivetrain of Hartig with the second drive unit of Miyagawa in order to generate torque and function as an electric generator (Paragraph 0036).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678